Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Species 1 (Claims 1-9, 14 and 15) in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-13 have been withdrawn.


Claim Objections
Claim(s) 14, 15 is/are objected to because of the following informalities: 
Claim 14 recites “the third layer” in line 3. It is understood that the third layer is referring to the third semiconductor layer cited in line 2. Examiner suggests to recite “the third semiconductor layer” in line 3 to be consistent.

Similarly, Claim 15 recites “the third layer” in line 1. It is understood that the third layer is referring to the third semiconductor layer cited in line 2 of claim 14. Examiner suggests to recite “the third semiconductor layer” in line 1 to be consistent.

Furthermore, Claim 15 recites “the first layer” in line 2. It is understood that the first layer is referring to the first semiconductor layer cited in line 9 of claim 1, upon which this claim depends from. Examiner suggests to recite “the first semiconductor layer” in claim to be consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the method according to claim 1. However, claim 1 is a device claim. Therefore, it is not clear if claim 4 is a hybrid claim or not and causes ambiguity in the claim.
Claim 5 is rejected based on its dependency on claim 4.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida et al. (US 20210193707 A1; hereinafter “Ishida”).

In re Claim 1, Ishida discloses an image sensor (figs. 1-8) (fig. 8 in an upside-down view) comprising a plurality of avalanche photodiodes with a vertical PN junction (S(APD)) formed inside and on top of a semiconductor substrate (PA, PB) of a first conductivity type (i.e, p-type) having a front side (1Nb) and a back side (1Na) (¶ 0031, 0049), wherein:
trenches (13) (¶ 0050) vertically extend in the substrate from its front side to its back side, the trenches having, in top view, the shape of a continuous grid laterally delimiting a plurality of substrate islands (figs. 3-7; ¶ 0040), 
each island defining a pixel (U) (¶ 0032, 0037) comprising a single individually-controllable avalanche photodiode with a vertical PN junction (PN junction formed of NA and PA) (¶ 0038-0040), and comprising a doped area of collection (e.g., upper portion of NA; hereinafter “NA_Collect”) (¶ 0049-0054) of an avalanche signal of the pixel photodiode;
the lateral walls of the trenches 13 are coated with a first semiconductor layer 15 having a conductivity type (p-type) (¶ 0050) opposite to that of the collection area (“NA_Collect”); and
a conductive region 13a (¶ 0050) extends in the trenches 13, said conductive region 13a being in contact with the surface of the first semiconductor layer 15 opposite to the substrate (PA, PB).

In re Claim 2, Ishida discloses the sensor according to claim 1, wherein the collection areas of the different pixels (“NA_Collect”) are electrically insulated from one another (e.g., electrically insulated the insulating layer L1).

In re Claim 3, Ishida discloses the sensor according to claim 1, wherein the conductive region 13a (¶ 0050; made of metal) is opaque to the radiation to be detected.

In re Claim 4 (as best understood), Ishida discloses the method according to claim 1 (figs. 1-8) (fig. 8 in an upside-down view) 4, wherein the conductive region 13a is made of metal (“The core 13a is made of a metal”; ¶ 0050).

In re Claim 5, Ishida discloses the sensor according to claim 4, wherein the conductive region 13a comprises copper or tungsten (¶ 0050).


Claim(s) 1, 7-9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasago et al. (US 20200105958 A1; hereinafter “Sasago”)

In re Claim 1, Sasago discloses an image sensor (figs. 1-3, 10) comprising a plurality of avalanche photodiodes 201 (¶ 0047) with a vertical PN junction (between regions 1 and 3) formed inside and on top of a semiconductor substrate (14) of a first conductivity type (i.e., n-type) having a front side and a back side (¶ 00136), wherein:
trenches (16) (¶ 0072) vertically extend in the substrate 14 from its front side to its back side, the trenches having, in top view, the shape of a continuous grid laterally delimiting a plurality of substrate islands 14, 
each island defining a pixel 100 (¶ 0037) comprising a single individually-controllable avalanche photodiode with a vertical PN junction, and comprising a doped area of collection 1 of an avalanche signal of the pixel photodiode (¶ 0084);
the lateral walls of the trenches 16 are coated with a first semiconductor layer (e.g., outer portion of the P type region 8 and 7; hereinafter “P-wall”) having a conductivity type (p-type) (¶ 0081) opposite to that of the collection area (1); and
a conductive region (e.g., inner portion of P type region 8; hereinafter “Cond”) (¶ 0081-0082) extends in the trenches 16, said conductive region (“Cond”) being in contact with the surface of the first semiconductor layer (“P-wall”) opposite to the substrate (14).

In re Claim 7, Sasago discloses the sensor according to claim 1 (figs. 1-3, 10), wherein the first semiconductor layer (“P-wall”) is of a conductivity type (p-type) (¶ 0081) opposite to that of the substrate 14 (n-type), the junction between the lateral surfaces of each island of the substrate 14 and the first semiconductor layer 8 defining an avalanche area of an avalanche photodiode of the sensor.

In re Claim 8, Sasago discloses the sensor according to claim 7 (figs. 1-3, 10), further comprising, in an upper portion of each substrate island 14, a peripheral ring-shaped region 13 having a conductivity type (e.g., p-type) (¶ 0136) opposite to that of the substrate 14 and a doping level lower than that of the first semiconductor layer 8, laterally extending from the lateral walls of the trenches 16 (see fig. 10).

In re Claim 9, Sasago discloses the sensor according to claim 7 (figs. 1-3, 10), wherein, in each island 14, the collection area 1 is a region of the same conductivity type as the substrate 14 but of higher doping level, located in a central portion of the island 14 (fig. 10).

In re Claim 14, Sasago discloses the sensor according to claim 1 (figs. 1-3, 10), wherein the substrate 14 rests, on its back side, on a third semiconductor layer 5 having a conductivity type (e.g., P-type) (¶ 0072) opposite to that of the substrate 14, the trenches 16 emerging into or onto the third layer 5 (see fig. 10 wherein the trenches 16 emerging onto the third semiconductor layer 5) or crossing the third layer.

In re Claim 15, Sasago discloses the sensor according to claim 14 (figs. 1-3, 10), wherein the doping level of the third layer 5 is lower than that of the first layer (“P-wall” includes a doping level shown as P+).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, as applied to claim 1 above.

In re Claim 6, Ishida discloses the sensor according to claim 1, wherein the first semiconductor layer 15 is made of a doped (i.e., P-type) semiconductor layer (¶ 0050). Though Ishida is silent regarding the semiconductor layer being polysilicon. One of ordinary skill in the art would have found it obvious to form the trench sidewall from doped polysilicon in order to reduce the resistance of the core material at the interface with the trench wall.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893